DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed December 16, 2020 to the restriction requirement made on November 16, 2020.
Applicant’s election of Group I and the species aqueous gel and treating herpes labialis/cold sores of  claims 1-5 and 14-25 without traverse is herewith acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (MPEP § 818.03(a)).
Claims 6-13 and 26-30 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-5 and 14-25 are herein acted on the merits.

The requirement is still deemed proper and is therefore made FINAL.
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sintov et al. (US 5585379 A) in view of Garavaglia (CN1235547A).
Sintov et al. teaches the Acyclovir in the antiviral topical aqueous gel pharmaceutical composition which comprise a polyhydroxy compound of the type known in the art such as glycerin, propylene glycol and polyethylene glycol. The reference teaches the use of METHOCEL K 15M--Hydroxypropyl methylcellulose and TRANSCUTOL™--ethoxy di-glycol. The aqueous solution containing the preservative was added and mixed followed by a subsequent addition of the gelling agent. The pH was adjusted, if necessary, to 7-8.
The reference fails to teach PEG400m crosslinked polyacrylic acid or the amounts claimed.
Garavaglia teaches acyclovir formulation Can contain high boiling solvent according to fluid compositions more of the present invention (particularly waterborne compositions), for example: (the Polyethylene Glycol of) intermediate molecular weight (PEG) for example: between 200-600 that is lower than 1000. The thickening agent that used in aqueous excipient of the present invention for example is a hydroaropic substance, or water miscible or watery distension, for example: natural gum, alginate, acrylate copolymer, for example carboxyl polymethylene (Carboxypolymethylene) (Carbomer RThat is: heavy polymer, or with the crosslinked acrylic acid of allyl ether of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use PEG400, an acrylic acid in the amounts claimed. The motivation comes from the teaching of Sintov et al. that thickening agent are used with aqueous excipient are hydroaropic substance, or water miscible or watery distension for example: natural gum, alginate, acrylate copolymer, for example carboxyl polymethylene (Carboxypolymethylene) (Carbomer RThat is: heavy polymer, or with the crosslinked acrylic acid of allyl ether of allyl sucrose or tetramethylolmethane (pentaerythrol)), acrylic copolymer, cellulose derivative, as cellulose ether (as ethoxy or hydroxypropyl cellulose, sodium carboxymethyl cellulose) and polyvinyl alcohol; ; further, Garavaglia teaches acyclovir formulation Can contain high boiling solvent according to fluid compositions for example: (the Polyethylene Glycol of) intermediate molecular weight (PEG) for example: between 200-600 that is lower than 1000, additives are selected from filler, preservative agent and flavoring agent. Preservative agent is selected from butylated hydroxyanisole, butylated hydroxytoluene, the 4-tert-butyl group-4 '-methoxy dibenzoyl methylmethane, p-methoxycinnamic acid and C 1-C 6Propyl group, octyl group and 

Conclusion
No claims allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/LAYLA SOROUSH/
Art Unit 1627